Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-16-00244-CV

                                   SIG GROUP ENT. LLC,
                                         Appellant

                                                v.

                                         MWJI, LLC,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-21171
                         Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the parties’ joint motion to dismiss
appeal is GRANTED and this appeal is DISMISSED.

       Costs of appeal are assessed against the party that incurred them.

       SIGNED September 28, 2016.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice